Name: 2009/237/EC: Decision of the European Parliament of 22Ã April 2008 on discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year 2006
 Type: Decision
 Subject Matter: budget;  organisation of transport;  EU institutions and European civil service
 Date Published: 2009-03-31

 31.3.2009 EN Official Journal of the European Union L 88/262 DECISION OF THE EUROPEAN PARLIAMENT of 22 April 2008 on discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year 2006 (2009/237/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European GNSS Supervisory Authority for the financial year 2006 (1), having regard to the Court of Auditors' report on the final annual accounts of the European GNSS Supervisory Authority for the financial year 2006, together with the Authority's replies (2), having regard to the Council's recommendation of 12 February 2008 (5843/2008  C6-0084/2008), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Regulation (EC) No 1321/2004 of 12 July 2004 on the establishment of structures for the management of the European satellite radio-navigation programmes (4), and in particular Article 12 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A6-0127/2008), 1. Grants the Executive Director of the European GNSS Supervisory Authority discharge in respect of the implementation of the Authority's budget for the financial year 2006; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Executive Director of the European GNSS Supervisory Authority, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 261, 31.10.2007, p. 38. (2) OJ C 309, 19.12.2007, p. 72. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 246, 20.7.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72.